IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN

 



NO. 3-93-683-CR


FEDERICO VALLEJO,

	APPELLANT

vs.



THE STATE OF TEXAS,

	APPELLEE



 

FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT

NO. 0921738, HONORABLE BOB PERKINS, JUDGE PRESIDING
 



PER CURIAM
	A jury found appellant guilty of aggravated kidnapping.  Penal Code, 63d Leg.,
R.S., ch. 399, sec. 1, § 20.04, 1973 Tex. Gen. Laws 883, 915 (Tex. Penal Code Ann. § 20.04,
since amended).  The district court assessed punishment at imprisonment for ten years.
	By a single point of error, appellant contends he is entitled to a new trial because
the statement of facts does not contain the individual voir dire examination of the jury panel.  Tex.
R. App. P. 50(e).  Appellant timely requested a statement of facts including the individual voir
dire.  Appellant has filed a motion to supplement the record supported by an affidavit from the
court reporter stating that he has lost his notes from the voir dire examination and is therefore
unable to complete the statement of facts.  The State concedes that appellant has shown himself
entitled to a new trial under Rule 50(e).  See Culton v. State, 852 S.W.2d 512 (Tex. Crim. App.
1993).
	The point of error is sustained.  The judgment of conviction is reversed and the
cause is remanded to the district court for a new trial.

Before Chief Justice Carroll, Justices Jones and Kidd
Reversed and Remanded
Filed:   January 18, 1995
Do Not Publish